Citation Nr: 0912554	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  02-12 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1955 until 
February 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.  This matter was previously before the 
Board in September 2003 and June 2007 and was remanded for 
further development.

In April 2003 the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are 
lumbosacral strain with traumatic arthritis, rated as 40 
percent disabling, and radiculopathy, right lower extremity, 
rated as 10 percent disabling; the combined service-connected 
disability rating is 50 percent.

2.  The competent clinical evidence of record fails to 
establish that the Veteran is precluded from substantially 
gainful employment, consistent with his education and 
occupational experience, as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  Through March 2001, January 
2004, December 2006, and June 2007 VA letters, the Veteran 
received notice of the information and evidence needed to 
substantiate his claim, and the Veteran was afforded the 
opportunity to respond.  VCAA notice was provided to the 
Veteran prior to the initial adjudication.  Pelegrini.  The 
Board finds that the Veteran has been afforded ample 
opportunity to submit information and evidence needed to 
substantiate his claim.  In December 2006 and June 2007 VA 
provided the Veteran notice on effective date and disability 
rating elements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are private and VA medical records.  
Opinions that have addressed the medical matters presented by 
this appeal have been obtained.  38 C.F.R. § 3.159(c)(4); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
veteran's representative argues that an August 2007 VA 
physician's opinion has failed to comply with the Board's 
June 2007 remand order.  The Board finds that this is not a 
Stegall v. West, 11 Vet. App. 268, 271 (1998) violation 
(i.e., a failure to comply with mandates of a remand, 
requiring return for compliance).  The August 2007 opinion 
was based on a review of the claims file and was conducted by 
a health care professional who was qualified to conduct and 
to provide the opinion sought.  Further, the August 2007 VA 
physician's opinion was rendered by the same physician who 
performed the November 2006 VA spine examination, and at that 
examination, the Veteran's work history was noted.  
Accordingly, the Board finds that there was substantial 
compliance with the June 2007 Board remand's directive.  The 
Board observes that substantial compliance, and not strict 
compliance, with the terms of a remand is required.  D'Aries 
v. Peake, 22 Vet. App. 97 (2008).

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of the claim.

The Veteran is service-connected for lumbosacral strain with 
traumatic arthritis, rated as 40 percent disabling, and 
radiculopathy, right lower extremity, rated as 10 percent 
disabling; the combined service-connected disability rating 
is 50 percent.

The Veteran is claiming entitlement to TDIU.  A VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, filed in connection with the current 
claim, is not of record.  An amended VA Form 21-8940, 
received in November 1997, however, is of record, and on that 
form the Veteran indicated that he had last worked full time 
in 1995 as an airline mechanic.  He also indicated that he 
had completed two years of college.  The Veteran further 
noted (Box 24) that he had to quit his job due to back pain 
and an inability to walk.

In a statement received in November 1997, the Veteran 
essentially stated that his medical condition was part of the 
reason he stopped working at his job with an airline company.  
He noted that he had the time and years to retire and further 
indicated that he also retired for safety reasons due to his 
diabetic condition and back condition.  The Veteran stated 
that his back condition had caused him to fall at work and 
posed a health problem for himself and the company.

A September 1997 VA examiner and an April 2001 VA examiner 
noted that the Veteran's peripheral neuropathy was likely 
related to his diabetes.  

In an August 2001 letter, the Veteran's private physician 
(C.L.P., M.D.) noted that the Veteran had been under his care 
for multiple medical problems.  The private physician stated 
that the Veteran's service-connected lumbar back injury 
"keeps him from maintaining any gainful employment."

In a statement received in March 2002, the Veteran's wife 
noted that the Veteran was in constant back pain and was also 
having difficulty with his hands (such as having difficulty 
in being able to dress himself).

A July 2002 VA fee-basis examiner noted that the Veteran was 
unable to work and that his activities of daily living were 
sharply limited.

At the April 2003 Board hearing, the Veteran testified 
(Hearing transcript, at page 5) that he last worked a 40 hour 
week as a mechanic in 1995.  He stated (Hearing transcript, 
at page 5) that his back condition was the primary reason he 
was unable to work.

At a November 2006 VA examination, the Veteran indicated that 
he used to work as a mechanic until 1995 and he took early 
retirement at age 60 due to cataracts and lower back problem 
and other medical conditions such as residuals of Guillain-
Barre syndrome, diabetes, and heart problems.  The diagnosis 
was degenerative joint disease of the lumbosacral spine with 
mild to moderate functional loss due to pain.  The examiner 
stated that the Veteran's unsteadiness and weakness were due 
to residuals of Guillain-Barre syndrome.

In an August 2007 statement a VA physician, upon review of 
the Veteran's claims file, opined that there was no relation 
between his unemployability and service-connected mild 
degenerative joint disease of his lumbosacral spine 
condition.  The VA physician essentially noted that 
significant nonservice-connected disability was the reason 
for the Veteran's unemployability.

Entitlement to a TDIU requires evidence of service-connected 
disability so severe that it is impossible for the veteran in 
particular, or an average person in general, to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work 
experience in arriving at a conclusion, but not to his age or 
to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

As the Veteran does not have a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more, to bring the 
combined rating to 70 percent or more (the veteran's combined 
service-connected disability rating is 50 percent), he does 
not satisfy the percentage rating standards for individual 
unemployability benefits.  However, consideration to such 
benefits on an extraschedular basis may be given.

In such an instance, the question then becomes whether the 
Veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage") consistent with his education and 
occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds that the competent clinical evidence of 
record does not establish that the Veteran is precluded from 
substantially gainful employment, consistent with his 
education and occupational experience, as a result of his 
service-connected disabilities.  The Board notes that the 
August 2007 VA examiner has specifically indicated that the 
Veteran was not precluded from employment due to his service-
connected residuals of back disability.  In this regard, the 
Board notes that a November 2006 VA spine examination report 
indicated that the Veteran's lumbar spine disability resulted 
in only mild to moderate functional loss.

The Board acknowledges that the Veteran's private examiner's 
August 2001 letter did note that he was unemployable due to 
his back disability.  The Board observes, however, that the 
Veteran himself has stated that he retired from work 
voluntarily after attaining a number of years.  Additionally, 
the Veteran indicated that he left work primarily due to 
problems with walking and falling.  The Board observes that 
while the Veteran is service-connected for right lower 
extremity radiculopathy, examiners have attributed the 
Veteran's weakness in his legs to peripheral neuropathy and 
Guillain-Barre syndrome (nonservice-connected disabilities).  
Further, in his August 1997 VA Form 21-8940, the Veteran 
indicated that he left work due to his back and his diabetic 
condition.  It is clear (and as examiners have noted) that 
nonservice-connected disability (diabetes, peripheral 
neuropathy, heart problems) plays a significant role in his 
employment difficulties.  At any rate, the August 2007 
opinion, which was based in part on the November 2006 VA 
spine examination, is the most comprehensive opinion of 
record and appears to be based on a review of the Veteran's 
claims file and his medical history.

In conclusion, the competent evidence does not demonstrate 
that the Veteran is precluded from substantially gainful 
employment, consistent with his education and occupational 
history, as a result of his service-connected disabilities.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


